FILED
                                                             United States Court of Appeals
                                                                     Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                   October 20, 2008
                                   TENTH CIRCUIT                 Elisabeth A. Shumaker
                                                                     Clerk of Court


 UNITED STATES OF AMERICA,

          Plaintiff-Appellee,
                                                         No. 07-2084
                                                          (D.N.M.)
 v.
                                                  (D.C. No. CR-06-1477-WJ)
 JESUS HERRERA-FABELA,

          Defendant-Appellant.


                                ORDER AND JUDGMENT *


Before HENRY, Chief Judge, TYMKOVICH, and HOLMES, Circuit Judges.



      Defendant-Appellant Jesus Herrera-Fabela seeks to challenge the length of

his sentence. We have jurisdiction under 28 U.S.C. § 1291. Mr. Herrera-Fabela’s

appointed counsel has filed an Anders brief and a motion to withdraw as attorney

of record concurrent with the filing of this appeal. See Anders v. California, 386

U.S. 738 (1967). Mr. Herrera-Fabela was provided a copy of his counsel’s

Anders brief but failed to file a response. The government has declined to file a



      *
          This Order and Judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
brief. Based on our independent review of the record, id. at 744, we conclude

that Mr. Herrera-Fabela’s appeal is meritless. Accordingly, we AFFIRM the

sentence and GRANT counsel’s motion to withdraw.

                                 BACKGROUND

      Pursuant to a plea agreement, Mr. Herrera-Fabela pleaded guilty to one-

count of Reentry of a Deported Alien Previously Convicted of an Aggravated

Felony, in violation of 8 U.S.C. § 1326(a)(1),(2) and (b)(2). As part of his plea

agreement, Mr. Herrera-Fabela waived many of his constitutional rights, however,

he did not waive his right to appeal.

      At the plea hearing, Mr. Herrera-Fabela was informed of his potential

penalty, “a maximum of 20 years imprisonment, $250,000 fine, not more than

three years supervised release and . . . a special penalty assessment.” R., Vol. I,

Tr. at 23-24 (Plea Hearing, dated July 7, 2006). The district court asked Mr.

Herrera-Fabela if his attorney explained that there are other potential indirect

consequences to pleading guilty; noting, for example, that the conviction might

make it more difficult for Mr. Herrera-Fabela to lawfully reenter the country. He

responded, “Yes, sir.” Id. at 24. He also expressed to the court that he was

satisfied with the advice and representation of his attorney.

      The district court asked Mr. Herrera-Fabela if he had any questions

regarding his plea agreement and he responded, “No, your Honor.” Id. at 30. Mr.



                                         -2-
Herrera-Fabela also affirmed that, after discussion with his attorney, he signed the

agreement freely and voluntarily. Mr. Herrera-Fabela then pleaded guilty.

         The Presentence Report assigned Mr. Herrera-Fabela an offense level of 21

and a criminal history category of V under the United States Sentencing

Guidelines (“Guidelines”). The resulting Guidelines imprisonment range was 70

to 87 months. The district court sentenced Mr. Herrera-Fabela to 84 months’

imprisonment.

                                    DISCUSSION

         There are no meritorious issues relating to Mr. Herrera-Fabela’s sentence.

Mr. Herrera-Fabela knowingly and voluntarily pleaded guilty pursuant to a plea

agreement and the district court imposed a reasonable sentence upon him.

         First, Mr. Herrera-Fabela knowingly and voluntarily pleaded guilty under a

plea agreement. Whether a plea was knowing and voluntary is a question of law

that is reviewed de novo. United States v. Gigot, 147 F.3d 1193, 1197 (10th Cir.

1998).

         Rule 11(b)(2) of the Federal Rules of Criminal Procedure provides that,

“Before accepting a plea of guilty or nolo contendere, the court must address the

defendant personally in open court and determine that the plea is voluntary and

did not result from force, threats, or promises (other than promises in a plea

agreement).” We have held that, “to determine whether a plea was voluntary, the



                                          -3-
court must assess whether the defendant fully understood the consequences of the

plea.” United States v. Williams, 919 F.2d 1451, 1456 (10th Cir. 1990).

      We conclude from the record that Mr. Herrera-Fabela fully understood the

direct consequence of his guilty plea. Specifically, at the plea hearing, Mr.

Herrera-Fabela was made aware of the potential penalties for the offense. The

district court, moreover, went further and ensured that he was generally aware

that there may be other potential indirect consequences for pleading guilty.

Additionally, Mr. Herrera-Fabela affirmed that he signed his plea agreement

freely and voluntarily. Accordingly, we conclude that Mr. Herrera-Fabela

knowingly and voluntarily pleaded guilty. Nothing in the record suggests to the

contrary.

      Second, the sentence was imposed in accordance with the law. Sentences

are reviewed “for reasonableness under a deferential abuse of discretion

standard.” United States v. Haley, 529 F.3d 1308, 1311 (10th Cir. 2008).

Sentences imposed within the correctly calculated Guidelines range may be

presumed to be substantively reasonable on appeal. Id. This presumption may be

rebutted by showing improper consideration of the 18 U.S.C. § 3553(a) factors.

Id.

      The advisory Guidelines range was 70-87 months. Mr. Herrera-Fabela was

sentenced to 84 months’ imprisonment, which was within the applicable advisory



                                         -4-
Guidelines range. Mr. Herrera-Fabela does not argue that the court improperly

considered the § 3553(a) factors, nor do we discern any indication that it did so.

Therefore, this was a substantively reasonable sentence imposed in accordance

with the law.

                                 CONCLUSION

      Our review of the record reveals that Mr. Herrera-Fabela knowingly and

voluntarily pleaded guilty. Furthermore, the record reveals no facts or

circumstances that would render Mr. Herrera-Fabela’s sentence substantively

unreasonable. Lastly, we discern no other arguably meritorious claims that call

for our review.

      Accordingly, we AFFIRM the sentence and GRANT counsel’s motion to

withdraw.



                                      ENTERED FOR THE COURT


                                      Jerome A. Holmes
                                      Circuit Judge




                                        -5-